 In the Matter of LONG BELL LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS' UNION, LOCAL#828, UNI'.LED BROTHERHOODOF CARPENTERS AND JOINERSOF AMERICA, A. F. OF L.Case No. R-264J.Decided June 28,1941Investigation and Certification of Representatives:stipulation for certificationof representatives uponconsent election.Mr. Earl S. Neal,for the Board.Mr. David E. McLean,of Longview, Wash., for the Company.Mr. Joe Boyd,of Klamath Falls, Oreg., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn May 7, 1941, the Lumber and Sawmill Workers' Union, Local#2828, United Brotherhood of Carpenters and Joiners of America,A. F. of L., herein called the Union, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petition alleg-ing that a question affecting commerce has arisen concerning therepresentation of employees of Long Bell Lumber Company, hereincalled the Company, engaged in the manufacturing of fir and pine lum-ber at Dorris, California, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May27,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing ondue notice.On May 28,1941, the Company, the Union and the ActingRegional Director entered into a "STIPULATION FOR CERTIFI-CATION ON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was conductedon June 5, 1941, under the direction and supervision of the ActingRegional Director among all production and maintenance employeesof the Company at the Dorris, California, manufacturing plant, in-cluding sawmill, pond, planing mill and yard employees employed be-33 N. L. R. B., No. 8.49 50DECISIONSOF NATIONALLABOR RELATIONS BOARDforeMay 1, 1941, exclusive of supervisory and clerical employees, todetermine whether or not said employees desired to be represented bythe Union for the purposes of collective bargaining with the Company.On June 9, 1941, the Acting Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report the Acting Regional Director reported asfollows concerning the balloting and its results :Total number eligibleto vote-------------------------------80Total numberof votes counted------------------------------ 70Total numberof votes for Lumberand SawmillWorkers' Union,Local #2828,United Brotherhood of Carpentersand Joinersof America,A. F. of L------------------------------------ 58Total numberof votes againstLumber andSawmill Workers'Union, Local #2828, United Brotherhood of Carpenters andJoinersof America, A. F. of L----------------------------- 12Total number of blank ballots------------------------------1Total number of void ballots--------------------------------0Total number of challenged ballots--------------------------0Upon the basis of the stipulation, the Election Report, and the entirerecord in the case the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Long Bell Lumber Company, Dorris, Cali-fornia, within the meaning of Section 9 (c) and Sections 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees employed by theCompany at its Dorris, California, manufacturing plant, includingsawmill, pond, planing mill and yard employees, 'exclusive of super-visory and clerical employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.3.Lumber and Sawmill Workers' Union, Local #2828, UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., hasbeen designated and selected by a majority of the employees in theabove unit as their representative for the purposes of collective bar-gaining and is the exclusive representative of all the employees in saidunit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, LONG BELL LUMBER COMPANY51ITISHEREBY CERTIFIEDthat Lumber and Sawmill Workers' Uilion,Local#2828, United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L., has been designated.and selected by a majorityof the production and maintenance employees at the Dorris, Cali-fornia,manufacturing plant, including sawmill, pond, planing milland yard employees, exclusive of supervisory and clerical employees,as their representative for the purposes of collective bargaining, andthat pursuant to the provisions of Section 9 (a) of the Act, the Lumberand Sawmill Workers' Union, Local #2828, United Brotherhood ofCarpenters and Joiners of America, A. F. of L., is the.exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.4,50122-42-vol. 33--5